UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 4)1 MIPS Technologies, Inc. (Name of Issuer) Common Stock, $0.001 Par Value (Title of Class of Securities) (CUSIP Number) JEFFREY C. SMITH STARBOARD VALUE LP 830 Third Avenue, 3rd Floor New York, New York 10022 (212) 845-7977 STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 17, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.3% 14 TYPE OF REPORTING PERSON CO 2 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY S LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.8% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD VALUE LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD VALUE GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON PN 6 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON JEFFREY C. SMITH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON MARK MITCHELL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 604567107 1 NAME OF REPORTING PERSON PETER A. FELD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.3% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 604567107 The following constitutes Amendment No. 4 to the Schedule 13D filed by the undersigned (“Amendment No. 4”).This Amendment No. 4 amends the Schedule 13D as specifically set forth herein.In this Amendment No. 4 under Item 6 below the Reporting Persons set forth the purchase of certain calls. The Reporting Persons may engage in the purchase or sale of additional put or call contracts in the future. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by: (i) Starboard Value and Opportunity Master Fund Ltd, a Cayman Islands exempted company (“Starboard V&O Fund”), with respect to the Shares directly and beneficially owned by it; (ii) Starboard Value and Opportunity S LLC, a Delaware limited liability company (“Starboard LLC”), with respect to the Shares directly and beneficially owned by it; (iii) Starboard Value LP (“Starboard Value LP”), as the investment manager of Starboard V&O Fund and of a certain managed account (the “Starboard Value LP Account”) and the manager of Starboard LLC; (iv) Starboard Value GP LLC (“Starboard Value GP”), as the general partner of Starboard Value LP; (v) Starboard Principal Co LP (“Principal Co”), as a member of Starboard Value GP; (vi) Starboard Principal Co GP LLC (“Principal GP”), as the general partner of Principal Co; (vii) Jeffrey C. Smith, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP; (viii) Mark R. Mitchell, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP; and (ix) Peter A. Feld, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing Agreement, as further described in Item 6 to the Schedule 13D.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. 11 CUSIP NO. 604567107 (b)The address of the principal office of each of Starboard LLC, Starboard Value LP, Starboard Value GP, Principal Co, Principal GP, and Messrs. Smith, Mitchell and Feld is 830 Third Avenue, 3rd Floor, New York, New York 10022.The address of the principal office of Starboard V&O Fund is 89 Nexus Way, Camana Bay, PO Box 31106, Grand Cayman KY1-1205, Cayman Islands.The officers and directors of Starboard V&O Fund and their principal occupations and business addresses are set forth on Schedule A to the Schedule 13D and are incorporated by reference in this Item 2. (c)The principal business of Starboard V&O Fund is serving as a private investment fund.Starboard V&O Fund has been formed for the purpose of making equity investments and, on occasion, taking an active role in the management of portfolio companies in order to enhance shareholder value.Starboard LLC has been formed for the purpose of investing in securities and engaging in all related activities and transactions.Starboard Value LP provides investment advisory and management services and acts as the investment manager of Starboard V&O Fund and the Starboard Value LP Account and the manager of Starboard LLC.The principal business of Starboard Value GP is providing a full range of investment advisory, pension advisory and management services and serving as the general partner of Starboard Value LP.The principal business of Principal Co is providing investment advisory and management services.Principal Co is a member of Starboard Value GP.Principal GP serves as the general partner of Principal Co.Messrs. Smith, Mitchell and Feld serve as members of Principal GP and the members of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP. (d)No Reporting Person, nor any person listed on Schedule A to the Schedule 13D, has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person, nor any person listed on Schedule A to the Schedule 13D, has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Messrs. Smith, Mitchell and Feld are citizens of the United States of America.The citizenship of the persons listed on Schedule A to the Schedule 13D is set forth therein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Starboard V&O Fund and Starboard LLC were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein.The aggregate purchase price of the 3,366,757 Shares beneficially owned by Starboard V&O Fund is approximately $15,262,154, excluding brokerage commissions.The aggregate purchase price of the 1,508,243 Shares beneficially owned by Starboard LLC is approximately $6,644,047, excluding brokerage commissions.The aggregate purchase price of the 50,000 Shares held in the Starboard Value LP Account is approximately $259,923, excluding brokerage commissions. 12 CUSIP NO. 604567107 Item 5. Interest in Securities of the Issuer. Items 5(a) - (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 53,100,221 Shares outstanding, as of January 31, 2012, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on February 8, 2012. A. Starboard V&O Fund (a) As of the close of business on March 16, 2012, Starboard V&O Fund beneficially owned 3,366,757 Shares. Percentage: Approximately 6.3%. (b) 1. Sole power to vote or direct vote: 3,366,757 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,366,757 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Issuer’s securities by Starboard V&O Fund since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Starboard LLC (a) As of the close of business on March 16, 2012, Starboard LLC beneficially owned 1,508,243 Shares. Percentage: Approximately 2.8%. (b) 1. Sole power to vote or direct vote: 1,508,243 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,508,243 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Issuer’s securities by Starboard LLC since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. Starboard Value LP (a) As of the close of business on March 16, 2012, 50,000 Shares were held in the Starboard Value LP Account.Starboard Value LP, as the Investment Manager of Starboard V&O Fund and the Manager of Starboard LLC, may be deemed the beneficial owner of the (i) 3,366,757 Shares owned by Starboard V&O Fund and (ii) 1,508,243 Shares owned by Starboard LLC. Percentage: Approximately 9.3%. 13 CUSIP NO. 604567107 (b) 1. Sole power to vote or direct vote: 4,925,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,925,000 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value LP has not entered into any transactions in the Issuer’s securities since the filing of Amendment No. 3 to the Schedule 13D.The transactions in the Issuer’s securities on behalf of Starboard V&O Fund and Starboard LLC and through the Starboard Value LP Account since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. D. Starboard Value GP (a) Starboard Value GP, as the general partner of Starboard Value LP, may be deemed the beneficial owner of the (i) 3,366,757 Shares owned by Starboard V&O Fund, (ii) 1,508,243 Shares owned by Starboard LLC and (iii) 50,000 Shares held in the Starboard Value LP Account. Percentage: Approximately 9.3%. (b) 1. Sole power to vote or direct vote: 4,925,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,925,000 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value GP has not entered into any transactions in the Issuer’s securities since the filing of Amendment No. 3 to the Schedule 13D.The transactions in the Issuer’s securities on behalf of Starboard V&O Fund and Starboard LLC and through the Starboard Value LP Account since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. Principal Co (a) Principal Co, as a member of Starboard Value GP, may be deemed the beneficial owner of the (i) 3,366,757 Shares owned by Starboard V&O Fund, (ii) 1,508,243 Shares owned by Starboard LLC and (iii) 50,000 Shares held in the Starboard Value LP Account. Percentage: Approximately 9.3%. (b) 1. Sole power to vote or direct vote: 4,925,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,925,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal Co has not entered into any transactions in the Issuer’s securities since the filing of Amendment No. 3 to the Schedule 13D.The transactions in the Issuer’s securities on behalf of Starboard V&O Fund and Starboard LLC and through the Starboard Value LP Account since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 14 CUSIP NO. 604567107 F. Principal GP (a) Principal GP, as the general partner of Principal Co, may be deemed the beneficial owner of the (i) 3,366,757 Shares owned by Starboard V&O Fund, (ii) 1,508,243 Shares owned by Starboard LLC and (iii) 50,000 Shares held in the Starboard Value LP Account. Percentage: Approximately 9.3%. (b) 1. Sole power to vote or direct vote: 4,925,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,925,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal GP has not entered into any transactions in the Issuer’s securities since the filing of Amendment No. 3 to the Schedule 13D.The transactions in the Issuer’s securities on behalf of Starboard V&O Fund and Starboard LLC and through the Starboard Value LP Account since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. G. Messrs. Smith, Mitchell and Feld (a) Each of Messrs. Smith, Mitchell and Feld, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 3,366,757 Shares owned by Starboard V&O Fund, (ii) 1,508,243 Shares owned by Starboard LLC and (iii) 50,000 Shares held in the Starboard Value LP Account. Percentage: Approximately 9.3%. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 4,925,000 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 4,925,000 (c) None of Messrs. Smith, Mitchell or Feld has entered into any transactions in the Issuer’s securities since the filing of Amendment No. 3 to the Schedule 13D.The transactions in the Issuer’s securities on behalf of Starboard V&O Fund and Starboard LLC and through the Starboard Value LP Account since the filing of Amendment No. 3 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 15 CUSIP NO. 604567107 Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On March 2, 2012, Starboard V&O Fund bought back in the open market from counterparties certain rights it had previously sold to call up to 1,300 Shares at a price of $7.00 per Share, if such right is exercised prior to or on March 17, 2012. On March 2, 2012, Starboard LLC bought back in the open market from counterparties certain rights it had previously sold to call up to 600 Shares at a price of $7.00 per Share, if such right is exercised prior to or on March 17, 2012. On March 17, 2012, all calls that Starboard V&O Fund and Starboard LLC had sold as previously disclosed, including such calls that Starboard V&O Fund and Starboard LLC purchased back as disclosed above, expired without being exercised. Except as set forth herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. 16 CUSIP NO. 604567107 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:March 19, 2012 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE AND OPPORTUNITY S LLC By: Starboard Value LP, its manager STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith JEFFREY C. SMITH Individually and as attorney-in-fact for Mark Mitchell and Peter A. Feld 17 CUSIP NO. 604567107 SCHEDULE A Transactions in the Securities of the Issuer Since the Filing of Amendment No. 3 to the Schedule 13D Class of Security Securities Purchased/(Sold) Price Per Share ($) Date of Purchase/Sale STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD March 2012 Call Option, ($7.00 Strike Price) 13 03/02/12 Common Stock 03/05/12 Common Stock 03/06/12 STARBOARD VALUE AND OPPORTUNITY S LLC March 2012 Call Option, ($7.00 Strike Price) 6 03/02/12 Common Stock 03/05/12 Common Stock 03/06/12 STARBOARD VALUE LP (Through the Starboard Value LP Account) Common Stock 03/05/12 Common Stock 03/06/12
